Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
1.	This is a first non-final Office Action on the merits for application 06/383676. Claims 1-9 are pending examination.
	

Information Disclosure Statement
2.	The information disclosure statement (IDS) submitted on 04/15/2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

	

Claim Rejections - 35 USC § 101
3.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-9 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  
Claim(s) 1, and 8 is/are drawn to a system (i.e., a machine/manufacture), and claim(s) 9 is/are drawn to non-transitory computer readable medium (i.e., a machine/manufacture). As such, claims 1, 8, and 9 is/are drawn to one of the statutory categories of invention.
Claims 1-9 are directed to collecting operating information related to an operation of a function of a product contracted by the customer and specifying a usage condition of the product to create proposal information related to a proposal regarding usage of the product to the customer. Specifically, the claims recite an information processing system comprising: a collector that collects, from a terminal apparatus of (commercial or legal interactions including agreements in the form of contracts, legal obligations, advertising, marketing or sales activities or behaviors business relations) grouping of abstract ideas in prong one of step 2A of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 52, 54 (January 7, 2019)). Accordingly, the claims recite an abstract idea (See pages 7, 10, Alice Corporation Pty. Ltd. v. CLS Bank International, et al., US Supreme Court, No. 13-298, June 19, 2014; 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 53-54 (January 7, 2019)).
This judicial exception is not integrated into a practical application because, when analyzed under prong two of step 2A of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 54-55 (January 7, 2019)), the additional element(s) of the claim(s) such as system, terminal apparatus, processing apparatus, non0transitory computer readable medium, and a computer merely use(s) a computer as a tool to perform an abstract idea and/or generally link(s) the use of a judicial exception to a particular technological environment. Specifically, the system, terminal apparatus, processing apparatus, non0transitory computer readable medium, and a computer perform(s) the steps or functions of an information processing system comprising: a collector that collects, from a terminal apparatus of a customer, operating information, related to an operation of a function of a product contracted by the customer and used on the terminal apparatus; a specification unit that specifies a usage condition of the product on a basis of the collected operating information; and a creator that creates proposal information related to a proposal regarding usage of the product to the customer, on a basis of the usage condition. The use of a processor/computer as a tool to implement the abstract idea and/or generally linking the use of the abstract idea to a particular technological environment does not integrate the abstract idea into a practical application because it requires no more than a computer performing functions that correspond to acts required to carry out the abstract idea. The additional 
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when analyzed under step 2B of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 52, 56 (January 7, 2019)), the additional element(s) of using a system, terminal apparatus, processing apparatus, non0transitory computer readable medium, and a computer to perform the steps amounts to no more than using a computer or processor to automate and/or implement the abstract idea of collecting operating information related to an operation of a function of a product contracted by the customer and specifying a usage condition of the product to create proposal information related to a proposal regarding usage of the product to the customer. As discussed above, taking the claim elements separately, the system, terminal apparatus, processing apparatus, non0transitory computer readable medium, and a computer perform(s) the steps or functions of an information processing system comprising: a collector that collects, from a terminal apparatus of a customer, operating information, related to an operation of a function of a product contracted by the customer and used on the terminal apparatus; a specification unit that specifies a usage condition of the product on a basis of the collected operating information; and a creator that creates proposal information related to a proposal regarding usage of the product to the customer, on a basis of the usage condition. These functions correspond to the actions required to perform the abstract 
As for dependent claims 2-7 further describe the abstract idea of collecting operating information related to an operation of a function of a product contracted by the customer and specifying a usage condition of the product to create proposal information related to a proposal regarding usage of the product to the customer. The dependent claims do not include additional elements that integrate the abstract idea into a practical application or that provide significantly more than the abstract idea. Therefore, the dependent claims are also not patent eligible.

Pertinent Art
4.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 20140289062 teaches similar invention which describes A sales support system includes: a used equipment information receiving unit configured to receive used equipment information regarding a used equipment of a customer; a product proposal information generating unit configured to generate product proposal information that is used to propose a product to the customer; and a selected process receiving unit configured to receive a process for generating the product proposal information selected from a plurality of processes for generating the product proposal information by the product proposal information generating unit. The product proposal information generating unit is further configured to generate the product proposal information using the process received by the selected process receiving unit based on the used equipment information received by the used equipment information receiving unit.

	
NPL Reference
5.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The NPL “Product Marketing” describes “A product is a bundle of attributes (features, functions, benefits, and uses) that a person receives in an exchange. In essence, the term “product” refers to anything offered by a firm to provide customer satisfaction, tangible or intangible. Thus, a product may be an idea (recycling), a physical good (a pair of sneakers), a service (banking), or any combination of the three.[1]
Broadly speaking, products fall into one of two categories: consumer products and business products (also called industrial products and B2B products). Consumer products are purchased by the final consumer. Business products are purchased by other industries or firms and can be classified as 
The product fills an important role in the marketing mix because it is the core of the exchange. Does the product provide the features, functions, benefits, and uses that the target customer expects and desires? Throughout our discussion of product we will focus on the target customer. Often companies become excited about their capabilities, technologies, and ideas and forget the perspective of the customer. This leads to investments in product enhancements or new products that don’t provide value to the customer—and, as a result, are unsuccessful”.

6.	The prior art of record does not teach neither singly nor in combination the limitations of claims 1-9.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAREK ELCHANTI whose telephone number is (571) 272-9638.  The examiner can normally be reached on Flex Mon - Thur 7-7:00 and Fri 7-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abhishek Vyas can be reached on (571) 270-1836.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should 

/TAREK ELCHANTI/Primary Examiner, Art Unit 3621